DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
	The instant application is a 371 application of PCT/US2018/018658 filed on 02/20/2018 and claims priority to provisional application 62/463,229 filed on 02/24/2017. Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Claim Status 
	Claims 1-27 are currently pending and have been examined on their merits.

Information Disclosure Statement
	The information disclosure statements (IDSs) filed on 08/21/2019 and 01/04/2021 are in compliance with the provisions of 37 C.F.R. 1.97. All references cited in these IDSs have been fully considered.  

Specification
The disclosure is objected to because of the following informality: Page 8, lines 29-31, contains three U.S. Patents incorporated by reference. It is apparent that applicant intended to incorporate U.S. Patent 4,356,170 (“Immunogenic Polysaccharide-Protein Conjugates”) but instead referenced U.S. Patent 4,365,170 (“Semiconductor Switch”). 
Appropriate correction is required.
Claim Objections
Claims 1-27 are objected to because the lines are crowded too closely together, making reading difficult.  Substitute claims with lines one and one-half or double spaced on good quality paper are required.  See 37 CFR 1.52(b).
Claim 12 is objected to because of the following informality: claim 12 recites the abbreviation “MWCO”. While in this context it is understood that MWCO stands for “molecular weight cut-off”,  the abbreviation should be properly defined the first time it is used in the claims. Appropriate correction is required.
Claims 8 and 10 are objected to because they recite the abbreviations “CHAPS” and “PS-20”, respectively. The claims should be amended such that the abbreviations are properly defined the first time they are used (ex. “…3-[(3-cholamidopropyl)dimethylammonio]-1-propanesulfonate (CHAPS)” and “…polysorbate 20 (PS-20)”).
Claim 14 is objected to because the genus “Streptococcus” should be italicized.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-11 and 14-15 are rejected under 35 U.S.C. 103 as being unpatentable over Marburg et al. (US 5,623,057; Cited in IDS filed 08/21/2019) in view of Titball et al. (WO 2011/104497 A1; Cited in IDS filed 08/21/2019).
Regarding claims 1-4 and 11, Marburg teaches a method of purifying a polysaccharide protein conjugate comprising isolating a crude pneumococcal polysaccharide (Pn-Ps)(column 13, line 10) and an immunogenic protein (PRO)(column 13, lines 20-21) and conjugating the Pn-Ps with PRO to form Pn-Ps-PRO and capping the Pn-Ps-PRO conjugate (column 13, lines 26-29), corresponding to step a.
Marburg further teaches that the capped product conjugate is separated from unconjugated PRO (i.e. purified) by ultracentrifugation or diafiltration (corresponding to step b and claim 11)(column 21, lines 38-40; column 55, lines 1-5). Marburg teaches that following the purification step, the conjugate pellet is resuspended in an aqueous buffer wash which may include a detergent (i.e. a surfactant; supported by Specification, page 6, lines 1-2). Finally, after further separation steps (column 13, lines 40-60), low speed centrifugation yields a supernatant solution containing the final product which “may be sterile filtered” (column 13, 63-65), corresponding to step c.
	Although Marburg suggests the use of a surfactant (0.5% deoxycholine and salt; column 21, lines 40-45), Marburg does not teach that the surfactant is added during the reaction, purification, or filtration step (steps a-c). 
	Titball et al. (hereinafter Titball) teaches improved methods for the conjugation of nanoparticles to proteins and polysaccharides (page 3, paragraph 1). Specifically, Titball provides an embodiment wherein the composition comprises the F1 protein from Yersinia pestis (page 3, paragraph 4) linked to a polysaccharide to form a glycoconjugate (i.e. a polysaccharide-protein conjugate)(page 13, paragraph 2; see figure 6b; claim 8). Titball teaches that during the preparation of the nanoparticle, a surfactant is added to stabilize the nanoconjugate (page 5, paragraph 1). 
	Since Marburg provides a method of preparing and purifying a polysaccharide protein conjugate and Titball teaches that surfactants can be used to stabilize a nanoconjugate composition comprising a polysaccharide and a protein, it would therefore have been obvious to modify Marburg to incorporate a surfactant at any step (a, b, or c) and there would be a reasonable expectation of success as the result of surfactant addition would be an increased stabilization of the conjugate composition. This obviousness is based upon the “some teaching, suggestion, or motivation in the prior art that would have led one or ordinary skill to modify the prior art reference or to combine prior art reference teachings to arrive at the claimed invention” rationale set forth in KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007). See MPEP 2143(I)(G). 
Thus, it is considered that Marburg in view of Titball makes obvious the instantly claimed method for purifying a polysaccharide protein conjugate. 
Regarding claims 5-6, as discussed above Marburg and Titball make the method of claim 1 obvious. Marburg teaches many methods involving sterile filtration with a 0.2 or 0.22 µm filter (column 24, lines 56-58; column 25, lines 51-57; column 28, lines 59-61; column 29, lines 24-27) including the filtration of a conjugate solution for sterilization (column 42, lines 50-51). The claimed range (0.2 – 0.5 µm) encompasses values taught by Marburg. See MPEP 2131.03(I).
Regarding claims 7-9, as discussed above Marburg and Titball make the method of claim 1 obvious. Marburg teaches using a surfactant such as 0.5% deoxycholate and salt thereof, which is an ionic surfactant. 
Marburg is silent as to the surfactant being a nonionic surfactant or a zwitterionic surfactant.
As discussed above, Titball teaches that during the preparation of the nanoparticle, a surfactant is added to stabilize the nanoconjugate (page 5, paragraph 1). For this purpose, the surfactant comprises a non-ionic surfactant/detergent that is biologically compatible, including tween-20 (i.e. polysorbate 20 or PS-20) or a zwitterionic surfactant such as CHAPS (page 5, paragraphs 2 and 3).
Since Marburg teaches the use of a detergent (i.e. surfactant) in the method of preparing and purifying a polysaccharide-protein conjugate and Titball teaches the use of a surfactant/detergent in the preparation of a composition comprising a polysaccharide-protein conjugate, it would have been obvious to persons having ordinary skill in the art to substitute the surfactant taught by Marburg (“a detergent treatment, such as 0.5% deoxycholine and salt”; column 21, lines 38-45) with a nonionic or zwitterionic surfactant taught by Titball. Titball teaches that the type of surfactant is not particularly limited by suggesting alternatively useable surfactants as ionic surfactants (anionic surfactants), non-ionic surfactants, or zwitterionic surfactants all serve the purpose of stabilizing polysaccharide-protein conjugates (page 5, paragraphs 2-3). Since these surfactants and their functions were known in the art, the result of the substitution would have been predictable. This obviousness is based upon the “simple substitution of one known element for another to obtain predictable results” rationale set forth in KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007). See MPEP 2143(I)(B).
Thus, claims 7-9 are considered to be obvious over Marburg in view of Titball.
Regarding claim 10, as discussed above Marburg and Titball make obvious the method of claim 1. Titball teaches the use of 20 µl of surfactant (5% Triton®-x 100) in a 1000 µl solution (final concentration 0.1%). This concentration falls within the instantly claimed range. While the surfactant used in this example is different from the instantly claimed PS-20, arriving at a concentration range such as the instantly claimed range would merely be a result of routine optimization. Optimization of this parameter is necessary to adjust for the substitution of the alternatively useable surfactants taught by Titball. There is a reasonable expectation of success to formulate the claimed range as Titball teaches the surfactant is used to “stabilize”, which is a characteristic that would not be necessarily limited to a particular concentration. See MPEP 2144.05(II).
Regarding claims 14-15, as discussed above Marburg and Titball make the method of claim 1 obvious. Marburg teaches the method of conjugating outer membrane protein complex (OMPC) with pneumococcal 14 polysaccharide (Pn14-Ps)(Examples 6 and 7; columns 30-33), reading on “wherein the polysaccharide is a pneumococcal polysaccharide”. 

Claims 1-11 and 14-17 are rejected under 35 U.S.C. 103 as being unpatentable over Marburg et al. (US 5,623,057; Cited in IDS filed 08/21/2019) in view of Titball et al. (WO 2011/104497 A1; Cited in IDS filed 08/21/2019), further in view of Broeker (WO 2014/095771 A1; Cited in IDS filed 08/21/2019).
The teachings of Marburg and Titball are set forth above and applied herein. Marburg in view of Titball is found to render claims 1-11 and 14-15 obvious.
Regarding claims 16 and 17, as discussed above Marburg and Titball make the method of claim 1 obvious. Marburg teaches the method with a generic immunogenic protein (PRO)(column 2, line 63 through column 3 line 2) and with an outer membrane protein complex (OMPC) of Neisseria meningitis b, or recombinant or purified subunits thereof, such as major immune-enhancing protein (MIEP), or other immunogenic carrier proteins (column 3, lines 3-22; column 19, lines 16-32). Titball teaches the use of the F1 protein of Yersinia pestis (page 3, paragraph 4). 
Neither Marburg nor Titball teach the use of tetanus toxoid, diphtheria toxoid, or CRM197 as the carrier protein.
Broeker teaches typical carrier proteins include diphtheria and tetanus toxoids and CRM197 is another well-known carrier protein in vaccine saccharide conjugates (page 1, lines 16 and 27-28). Broeker states that the CRM197 carrier does not confer protection against lethal challenge by diphtheria toxin or tetanus toxin despite differing from diphtheria toxin by a single amino acid mutation (page 3, lines 25-27) and describes this effect as advantageous because the CRM197 carrier can thus be used as a “more attractive” carrier when a conjugate vaccine is given concomitantly with current infant combination vaccines containing diphtheria toxoid and tetanus toxoid (page 3, lines 27-32). Broeker provides many polysaccharide protein conjugates (see, for example, the Vi-Tt conjugates in the table on pages 6-7) and teaches that meningococcal polysaccharides coupled to diphtheria toxoid are protective against lethal challenge by diphtheria toxin (page 35, lines 9-11). 
Since Marburg teaches the use of “other immunogenic carrier proteins” and Broeker teaches the specific advantages of using tetanus toxoid, diphtheria toxoid, and CRM197 carriers, it would have been obvious to persons with ordinary skill in the art before the effective filing date of the claimed invention to have modified the generic immunogenic carrier protein taught by Marburg to instead be one of the carrier proteins taught by Broeker. The result of this substitution would be predictable and there exists a reasonable expectation of success because Broeker teaches that the tetanus, diphtheria, and CRM197 carriers are “typical” and “well-known” in the art. This obviousness is based upon the “simple substitution of one known element for another to obtain predictable results” rationale set forth in KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007). See MPEP 2143(I)(B).
Thus, claims 16 and 17 are considered to be obvious over Marburg in view of Titball, further in view of Broeker.

Claims 1-15 are rejected under 35 U.S.C. 103 as being unpatentable over Marburg et al. (US 5,623,057; Cited in IDS filed 08/21/2019) in view of Titball et al. (WO 2011/104497 A1; Cited in IDS filed 08/21/2019), further in view of Michon et al. (US 2007/0154492 A1; Cited in IDS filed 08/21/2019).
The teachings of Marburg and Titball are set forth above and applied herein. Marburg in view of Titball is found to render claims 1-11 and 14-15 obvious.
Regarding claims 12 and 13, as discussed above Marburg and Titball make the method of claim 11 obvious. Marburg teaches a step of diafiltration (corresponding to step b of instant claim 1).
Marburg is silent as to the membrane used in the diafiltration step being performed using a 50 to 1,000 kDa MWCO membrane or 300 kDa MWCO membrane made of regenerated cellulose.
Michon et al. (hereinafter Michon) provides improved methods for purifying polysaccharides which are useful for producing antigens, antibodies, and vaccines comprising the polysaccharides alone or conjugated to carrier molecules ([0002]) including making compositions of purified polysaccharide-polypeptide conjugates (i.e. a polysaccharide protein conjugate)([0014]). Michon teaches that membrane filtration can be performed using materials including regenerated cellulose ([0060]) and in some embodiments, a membrane can be used in a separation step having a MWCO in the range of 5 kDa-300 kDa with or without an additional filtration with a 500 kDa – 3000 kDa filter ([0061]-[0063]). Michon provides specific examples of filtration using membranes with MWCOs within this range including a 300 kDa MWCO membrane ([0153], [0163]). It is therefore considered that Michon teaches the claimed membranes with sufficient specificity. 
It is noted that Michon differs from Marburg in that Marburg performs the diafiltration in the step of separating the conjugate reaction mixture whereas Michon performs the diafiltration at the step of purifying extracted polysaccharides from other cellular components (Marburg, column 21, lines 38-40; Michon, [0060]). Nevertheless, both methods are used in a method of producing polysaccharide protein conjugates for the purpose of separating polysaccharides using size exclusion.
Since Marburg teaches the use of diafiltration to purify a polysaccharide protein conjugate reaction mixture and Michon teaches the specific filter compositions (regenerated cellulose) and sizes, it would have been obvious to a person with ordinary skill in the art before the effective filing date of the claimed invention to further change the modified method of Marburg and Titball by utilizing filters having the sizes and composition taught by Michon to purify the resulting polysaccharide-protein conjugate. The results of this improvement would have been predictable because Michon teaches that these filters are acceptable for use in the manufacture of polysaccharide-protein conjugates. This obviousness is based upon the “use of known technique to improve similar devices (methods, or products) in the same way” rationale set forth in KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007). See MPEP 2143(I)(C).
	Thus, claims 12-13 are considered to be obvious over Marburg in view of Titball, further in view of Michon.

Claims 1-11, 14-15, and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Marburg et al. (US 5,623,057; Cited in IDS filed 08/21/2019) in view of Titball et al. (WO 2011/104497 A1; Cited in IDS filed 08/21/2019), further in view of Mistretta et al. (US 2004/0170638 A1; Cited in IDS filed 08/21/2019).
The teachings of Marburg and Titball are set forth above and applied herein. Marburg in view of Titball is found to render claims 1-11 and 14-15 obvious.
Regarding claims 18-20, as discussed above, Marburg and Titball make the method of claim 1 obvious. 
While Marburg teaches contacting of reactive species (column 20, lines 6-16) and Titball teaches reductive amination to attach the antigen to the nanoparticle (page, paragraph 5), neither reference teaches the use of reductive amination to react a polysaccharide with a protein to form a polysaccharide protein conjugate.
Mistretta et al. (hereinafter Mistretta) teaches creating conjugates via reductive amination of pneumococcus serotype 5 capsular polysaccharides (abstract, [0001]). Particularly, Mistretta teaches that many methods exist for coupling a polysaccharide to a carrier protein, among which reductive amination of the polysaccharide is commonly used ([0008]). Mistretta provides examples wherein a polysaccharide is subjected to reductive amination in the presence of a reducing agent ([0024] and [0025]) and wherein the aminated polysaccharide is taken up in aqueous solution (corresponding to claim 19) of DMSO (corresponding to claim 20)([0162]). Mistretta teaches that since all polysaccharides have an aldehyde function at the end of the chain, the conjugation method comprising a reductive amination of the polysaccharide can be applied very generally ([0010]). 
Since Marburg in view of Titball teaches the method of generating polysaccharide-protein conjugates and Mistretta teaches that reductive amination is commonly used and can be applied very generally, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to further alter the modified method of Marburg and Titball by performing reductive amination (claim 18) on an aqueous solution of a polysaccharide in DMSO (claims 19 and 20). One of ordinary skill could have done so with predictable results as Mistretta teaches reductive amination is “commonly used” and can be “applied generally” in the creation of polysaccharide protein conjugates and provides a specific example of generating a polysaccharide protein conjugate under the instantly claimed conditions. This obviousness is based upon the “use of known technique to improve similar devices (methods, or products) in the same way” rationale set forth in KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007). See MPEP 2143(I)(C). 
Thus, claims 18-20 are considered to be obvious over Marburg in view of Titball, further in view of Mistretta.

Claims 1-11, 14-15, 18-21, and 23-25 are rejected under 35 U.S.C. 103 as being unpatentable over Marburg et al. (US 5,623,057; Cited in IDS filed 08/21/2019) in view of Titball et al. (WO 2011/104497 A1; Cited in IDS filed 08/21/2019) and Mistretta et al. (US 2004/0170638 A1; Cited in IDS filed 08/21/2019), further in view of Anderson et al. (US 4,902,506).
The teachings of Marburg , Titball and Mistretta are set forth above and applied herein. Marburg in view of Titball and Mistretta is found to render claims 1-11, 14-15, and 18-20 obvious.
Regarding claims 21 and 23, as discussed above Marburg, Titball, and Mistretta make the method of claim 18 obvious. 
Mistretta teaches the method for producing an aminated polysaccharide which encompasses subjecting the polysaccharide to a reductive amination in the presence of a reducing agent selective for a Schiff base at a pH of 4-6.5 ([0024]) and wherein the native polypeptide is reduced with a strong reducing agent and the reduced and fragmented polysaccharide is subjected to reductive amination in the presence of a carrier polypeptide (i.e. a protein)([0081]).
Mistretta does not teach the generation of activated polysaccharide by reaction of polysaccharide with an oxidizing agent. 
Anderson et al. (hereinafter Anderson) teaches processes for producing vaccine compositions (column 1, lines 37-45) particularly the covalent attachment of capsular polymer fragments to bacterial toxins by reductive amination (column 2, lines 54-60). Anderson gives a specific example wherein a pneumococcal capsular polysaccharide (PnPS) was reacted with sodium periodate (i.e. an oxidizing agent) to generate an oxidized PnPS which was then reacted with sodium cyanoborohydride (i.e. a reducing agent) and diphtheria toxoid (i.e. a protein) at pH 8 (column 23, lines 28-43; Table 15). Thus, Mistretta and Anderson both teach the method of generating the activated polysaccharide.
Anderson further teaches that conjugate formation occurs by reacting reducing end groups with amino groups of a bacterial toxin (column 3, lines 55-61). There would therefore be an advantage to react the polysaccharide with an oxidant to produce activated end groups for conjugate formation. 
Since the modified method of Marburg, Titball, and Mistretta involves the generation of polysaccharide protein conjugates using reductive amination, and Anderson teaches initially oxidizing the polysaccharide prior to reductive amination, it would have been obvious to add an initial step of reacting the polysaccharide in the modified method of Marburg, Titball, and Mistretta with an oxidizing agent like sodium periodate prior to reductive amination as taught by Anderson. The result of this simple substitution would have been predictable as Anderson has effectively demonstrated the generation of activated polysaccharide by using an oxidizing agent (see Table 15). This obviousness is based upon the “combining prior art elements according to known methods to yield predictable results” rationale set forth in KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007). See MPEP 2143(I)(A). 
Thus, claims 21 and 23 are considered to be obvious over Marburg in view of Titball and Mistretta, further in view of Anderson.
Regarding claim 24, as discussed above Marburg, Titball, Mistretta, and Anderson make the method of claim 21 obvious. 
Mistretta teaches that so as not to prolong the reductive amination reaction time (i.e. step a), the reaction should be stopped by rapid methods, in particular by selective precipitation of the aminated polysaccharide. Mistretta further teaches that in general a buffered medium such as citrate/phosphate buffer is used (i.e. a buffer containing phosphate) and a citrate, acetate, or succinate buffer may be used ([0068]).
Therefore, it is considered that Mistretta provides the step wherein the solution of aldehyde activated polysaccharide is buffer exchanged with a buffer containing acetate or phosphate.   
Regarding claim 25, as discussed above Marburg, Titball, Mistretta, and Anderson make the method of claim 21 obvious.
Titball teaches the use of the reducing agent sodium cyanoborohydride in reductive amination (page 13, paragraph 3).
Mistretta teaches the use of reducing agent sodium cyanoborohydride ([0009]) and sodium borohydride in reductive amination ([0072]). 
Anderson teaches the use of cyanoborohydride anions (column 3, lines 1-3) including the use of sodium cyanoborohydride in reductive amination with after use of an oxidizing agent (column 23, lines 35-42).

Claims 1-11, 14-15, and 18-25 are rejected under 35 U.S.C. 103 as being unpatentable over Marburg et al. (US 5,623,057; Cited in IDS filed 08/21/2019) in view of Titball et al. (WO 2011/104497 A1; Cited in IDS filed 08/21/2019), Mistretta et al. (US 2004/0170638 A1; Cited in IDS filed 08/21/2019) and Anderson et al. (US 4,902,506), further in view of Broeker (WO 2014/095771 A1; Cited in IDS filed 08/21/2019).
The teachings of Marburg, Titball, Mistretta, and Anderson are set forth above and applied herein. Marburg in view of Titball, Mistretta, and Anderson is found to render claims 1-11, 14-15, 18-21, and 23-25 obvious. 
Regarding claim 22, as discussed above Marburg, Titball, Mistretta, and Anderson make the method of claim 21 obvious.
Marburg teaches that residual electrophilic groups on either the activated proteins or polysaccharides are quenched (i.e. capped) by addition of about 2 to 10 fold molar excess of a low molecular weight nucleophile or electrophile (column 21, lines 28-36). 
Marburg does not specifically teach that this capping step is performed using sodium borohydride.
Broeker provides combination vaccines comprising a saccharide conjugated to a tetanus toxoid and/or diphtheria toxoid carrier (page 3, lines 6-14). Broeker teaches that saccharides may be oxidized for activation using periodate oxidation and conjugated to the carrier. Following conjugation to a carrier, any unreacted aldehydes in the saccharide can be capped using sodium borohydride (page 33, lines 1-18).
Since Marburg and Broeker both teach the concept of capping of unreacted polysaccharides, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to further alter the modified method by applying the teachings of Broeker such that the capping was performed by the sodium borohydride. To do so would merely be a simple substitution of known elements to obtain predictable results. This obviousness is based upon the “simple substitution of one known element for another to obtain predictable results” rationale set forth in KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007). See MPEP 2143(I)(B). 
Thus, claim 22 is considered to be obvious over Marburg in view of Titball, Mistretta, and Anderson, further in view of Broeker.

Claims 1-11, 14-15, 18-20, and 27 are rejected under 35 U.S.C. 103 as being unpatentable over Marburg et al. (US 5,623,057; Cited in IDS filed 08/21/2019) in view of Titball et al. (WO 2011/104497 A1; Cited in IDS filed 08/21/2019), and Mistretta et al. (US 2004/0170638 A1; Cited in IDS filed 08/21/2019), further in view of Broeker (WO 2014/095771 A1; Cited in IDS filed 08/21/2019).
The teachings of Marburg, Titball, and Mistretta are set forth above and applied herein. Marburg in view of Titball and Mistretta is found to render claims 1-11, 14-15, and 18-20 obvious.
Regarding claim 27, as discussed above Marburg and Titball make the method of claim 1 obvious. 
With respect to step a), Marburg in view of Titball teaches a reaction of pneumococcal polysaccharide with a protein but neither teaches that this process is done using reductive amination. 
Mistretta teaches the method for producing an aminated polysaccharide which encompasses subjecting the polysaccharide to a reductive amination in the presence of a reducing agent selective for a Schiff base at a pH of 4-6.5 ([0024]) and wherein the native polypeptide is reduced with a strong reducing agent and the reduced and fragmented polysaccharide is subjected to reductive amination in the presence of a carrier polypeptide (i.e. a protein)([0081]).
With respect to step b), Marburg in view of Titball teaches purification by ultrafiltration (Marburg, column 21, lines 38-40; column 55, lines 1-5). The position that “diafiltration” reads on “ultrafiltration” is supported by applicant’s statement that “’diafiltration’ refers to a type of ultrafiltration involving a buffer exchange that involves removal or separation of components of a solution based on their molecular size by using permeable filters in order to obtain pure solution” (specification, page 6, lines 13-16).
With respect to step c), Marburg in view of Titball teaches the step of sterile filtration using a 0.2 or 0.22 µm filter (Marburg, column 24, lines 56-58; column 25, lines 51-57; column 28, lines 59-61; column 29, lines 24-27) including the filtration of a conjugate solution for sterilization (Marburg, column 42, lines 50-51) wherein there is a surfactant such as PS-20 (Titball, page 5, paragraphs 1-3). As discussed above, Titball makes obvious the instantly claimed range for PS-20. 
While the instant claim is limited to a specific set of reaction conditions, as demonstrated above, each step is known within the prior art to be useful in methods of producing and purifying polysaccharide-protein conjugates. Therefore, the instant claim is merely drawn to a simple substitution of the generic elements taught by Marburg (reaction of a pneumococcal polysaccharide with a protein, followed by ultrafiltration, and sterile filtration) with specific elements and reaction conditions (reductive amination, filter sizes, and surfactant concentration) known within the art of producing and purifying polysaccharide-protein conjugates. This obviousness is based upon the “simple substitution of one known element for another to obtain predictable results” rationale set forth in KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007). See MPEP 2143(I)(B).  
Thus, claim 27 is considered to be obvious over Marburg in view of Titball, Mistretta, and Broeker.

Conclusion
No claim is allowed. 
 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to GRANT C CURRENS whose telephone number is (571)272-0053. The examiner can normally be reached Monday - Thursday: 7:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Renee Claytor can be reached on (571)272-8394. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GRANT C CURRENS/Examiner, Art Unit 1651                                                                                                                                                                                                        

/MICHELLE F. PAGUIO FRISING/Primary Examiner, Art Unit 1651